Case: 12-31125       Document: 00512364213         Page: 1     Date Filed: 09/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 5, 2013
                                     No. 12-31125
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHRISTOPHER JAMES COURVELLE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:11-CR-199-1


Before KING, DeMOSS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Christopher James Courvelle pleaded guilty, pursuant to a conditional
guilty plea, to failure to update his registration in violation of the Sex Offender
Registration and Notification Act (SORNA or the Act), 18 U.S.C. § 2250,
reserving his right to appeal the challenges to the SORNA made in his motion
to dismiss his indictment. The district court sentenced Courvelle to 48 months
of imprisonment and 10 years of supervised release.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31125     Document: 00512364213      Page: 2   Date Filed: 09/05/2013

                                   No. 12-31125

      On appeal, Courvelle argues that (1) the SORNA does not apply to him
because he was convicted of simple rape in 1998, years before the SORNA was
enacted in 2006, and because the Attorney General’s 2007 interim rule, making
the SORNA apply retroactively to offenders convicted before 2006, was not
validly promulgated; (2) the SMART guidelines promulgated by the Attorney
General in 2008 could not have made the SORNA retroactively applicable to pre-
Act offenders like himself; and (3) the finalized interim rule, which became
effective in 2011 and made the SORNA retroactively applicable to pre-Act
offenders, did not apply to him because it became effective months after he
traveled and failed to register.
      Courvelle’s first claim is foreclosed by United States v. Johnson, 632 F.3d
912, 927-33 (5th Cir.), cert. denied, 132 S. Ct. 135 (2011), as the deficiencies in
the interim rule promulgation procedures were harmless as to Courvelle for the
same reasons they were harmless in Johnson. As the interim rule validly
applied the SORNA to Courvelle, this court need not reach his second and third
claims challenging the SMART guidelines and the 2011 final rule. Accordingly,
the judgment of the district court is AFFIRMED.




                                        2